Title: From George Washington to Colonel Theunis Dey and Others of Bergen County, N.J., 26 June 1779
From: Washington, George
To: Dey, Theunis,Others of Bergen County, New Jersey


        
          Gentlemen
          New Windsor June 26: 1779
        
        I have received your petition, upon the subject of Nathaniel Brackitt’s remaining where he is, to discipline a party of Horse. I should be very happy to promote a measure of the sort whenever in my power; but Serjeant Brackitt cannot be employed in the business at this time—nor can he be capable, if circumstances would admit, of rendering any material service. I am Gentlemen with respect Yr Most Obedt sert
        
          G.W.
        
      